DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1 and 3-11 are pending and have been examined in this application. 
In accordance with 37 CFR 1.126, claims 3-11 have been renumbered as 2-10, respectively, and will be treated as renumbered.  Likewise, dependencies have been renumbered, for example, claim 5 has been renumbered as claim 4 and corrected to depend from claim 2.
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the through holes in the axial hub and embedded stiffening insert must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim 9 states that the axial hub and the embedded stiffening insert each comprise at least one of the through holes. However, the through holes at the axial hub are not shown in the drawings.

Claim Objections
Claims 1, 3, 7, and 9-10 are objected to because of the following informalities:
Claim 1, line 2 states “...of a vehicle, suspension thrust bearing device”, but should be amended to state –of a vehicle, the suspension thrust bearing device—
Claim 1, line 9 states “...the body of the annular bearing member…”, but should be amended to state –the body of the lower annular bearing member—
Claim 3, line 1 states “lower bearing member”, but in order to keep consistency, should be amended to state –lower annular bearing member—

Claim 9, line 2 states “...at least one of the through hole…”, but should be amended to state –at least one of the through holes—
Claim 10, line 10 states “the body of the annular bearing member…”, but should be amended to state –the body of the lower annular bearing member—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rendered indefinite due to the “plurality of circumferentially arranged through holes”. It is unclear if the through holes claimed are referring to the body through hole and the insert through hole of the lower annular bearing member and the stiffening insert 
It appears that Claim 4 is written to be dependent upon an amended version (as discussed above) of claim 3, instead of claim 2. Proper correction is required to avoid antecedent basis issues.
Claim 5 introduces the limitation "a bearing" in line 1.  It is unclear if this bearing is the same bearing as the bearing claimed in line 4 of independent claim 1. Therefore, there is insufficient antecedent basis for this limitation in the claim.
It appears that Claim 6 is written to be dependent upon an amended version (as discussed above) of claim 5, instead of claim 4. Proper correction is required to avoid antecedent basis issues.
Claim 6 recites the limitation "a stiffening insert" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear if the stiffening insert being introduced is supposed to be the same stiffening insert introduced in the independent claim.
It appears that Claim 7 is written to be dependent upon an amended version (as discussed above) of claim 6, instead of claim 5. Proper correction is required to avoid antecedent basis issues.
It appears that Claim 8 is written to be dependent upon an amended version (as discussed above) of claim 5, instead of claim 4. Proper correction is required to avoid antecedent basis issues.
Claim 8 recites the limitation "a stiffening insert" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear if the stiffening insert being introduced is supposed to be the same stiffening insert introduced in the independent claim.
It appears that Claim 9 is written to be dependent upon an amended version (as discussed above) of claim 8, instead of claim 7. Proper correction is required to avoid antecedent basis issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (US 20120257849), in view of Park (KR 20170017618).
Regarding Claim 1, Corbett et al. discloses a suspension thrust bearing device (see fig. 1) for use with a suspension spring (12) in an automotive suspension strut of a vehicle (Paragraph 
However, Corbett et al. does not disclose the insert through hole being smaller in diameter than the body through hole, or the pin having a circumferential groove wherein the insert is fitted.
Park teaches a suspension thrust bearing device (see fig. 2) for use with a suspension spring (30) in an automotive suspension strut of a vehicle (see fig. 1), wherein a stiffening insert (60) is inserted within a lower annular bearing member (see 55), the stiffening insert comprising an insert through hole (see 55b, 60b, 60c, 60d), the through hole comprising a forming portion (60d) having a relatively smaller diameter, and wherein an extending pin (55c) is arranged within the insert through hole, the extending pin having a circumferential groove (figs. 2-3; see 55c; the groove formed to match the forming portion 60d) wherein the insert is fitted (see fig. 2).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the stiffening insert and extending pin of Corbett et al. in view of the teachings of 

Regarding Claim 2, Corbett et al., as modified, discloses the device, wherein the damping element (Corbett et al.; 36) is directly molded (Par [0040]; see fig. 1) onto the lower annular bearing member (20).

Regarding Claim 3, Corbett et al., as modified, discloses the device, wherein the lower bearing member (Corbett et al.; 20) and the embedded stiffening insert (34) each comprise a plurality (see fig. 2) of circumferentially arranged through holes (38, 42).

Regarding Claim 4, Corbett et al., as modified, discloses the device, wherein the body (Corbett et al.; see 42) and insert through holes (38) are equally circumferentially spaced (see fig. 2).

Regarding Claim 5, Corbett et al., as modified, discloses the device, further comprising a bearing (Corbett et al.; 22) with a first ring (24) fixed to an upper cap (see 18), so as to form the 

Regarding Claim 6, Corbett et al., as modified, discloses the device, wherein the lower cap (Corbett et al.; see 20) comprises a radial flange (see 32a, 32b, and 32c), the stiffening insert (34) being embedded (see fig. 1) within the radial flange.

 Regarding Claim 7, Corbett et al., as modified, discloses the device, wherein the radial flange (Corbett et al.; see 32a, 32b, and 32c) and the embedded stiffening insert (34) each comprise at least one of the through hole (38, 42).

Regarding Claim 8, Corbett et al., as modified, discloses the device, wherein the lower cap (Corbett et al.; see 20) comprises an axial flange (see 32d), and a stiffening insert (34) being embedded (see fig. 1) within the axial hub. 

Regarding Claim 10, Corbett et al. discloses a motor vehicle suspension strut comprising: a damper rod (see 14), a suspension spring (12), and a suspension thrust bearing device (see fig. 1) providing a bearing (see 10) having an upper annular bearing member (18) and a lower annular bearing member (20) in relative rotation, the lower annular bearing member having a body (see 32) provided with an embedded stiffening insert (34), and a damping element (36) made of resilient material and interposed (see fig. 1) between the lower annular bearing 
However, Corbett et al. does not disclose the insert through hole being smaller in diameter than the body through hole, or the pin having a circumferential groove wherein the insert is fitted.
Park teaches a suspension thrust bearing device (see fig. 2) for use with a suspension spring (30) in an automotive suspension strut of a vehicle (see fig. 1), wherein a stiffening insert (60) is inserted within a lower annular bearing member (see 55), the stiffening insert comprising an insert through hole (see 55b, 60b, 60c, 60d), the through hole comprising a forming portion (60d) having a relatively smaller diameter, and wherein an extending pin (55c) is arranged within the insert through hole, the extending pin having a circumferential groove (figs. 2-3; see 55c; the groove formed to match the forming portion 60d) wherein the insert is fitted (see fig. 2).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the stiffening insert and extending pin of Corbett et al. in view of the teachings of Park so that the stiffening insert comprised a forming portion (see Park; 60d) in the insert through hole, such that the diameter of the insert through hole was smaller in diameter than the body through hole, and the pin had a circumferential groove wherein the insert was fitted in order to match the shape of the insert through hole, as by doing so, the pin would be better .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (US 20120257849), in view of Park (KR 20170017618), as applied to claims 1, 3-9, and 11 above, and further in view of Lutz et al. (US 20180236837).
Regarding Claim 9, Corbett et al., as modified, discloses the device, comprising the axial hub (see 32d) and the stiffening insert (34).
However, Corbett et al., as modified, does not disclose that the axial hub and the embedded stiffening insert each comprise at least one of the through holes.
Lutz et al. teaches a suspension thrust bearing device (see fig. 1) for use with a suspension spring in an automotive suspension strut of a vehicle (Par [0012]), comprising upper (2) and lower (3) annular bearing members, the lower annular bearing member comprising a stiffening insert (8) within an axial hub (see the axial portion of 4), and a bump stop (7), wherein holes (fig. 1; see 11, 7) are provided within the stiffening insert and bump stop for fixing the bump stop, stiffening insert, and lower annular bearing member in place (Par [0021]) via an extending pin (9).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the axial hub and stiffening insert of Corbett et al., as modified, in view of the teachings of Lutz et al., to include though holes similar to those found on the radial flange and embedded insert, as by doing so, the damping element would be provided with an extra .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616